Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 6, 2019

                                    No. 04-19-00741-CV

                              IN RE Leticia R. BENAVIDES,


                  From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2011PB000081L2
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER

       The Relator’s Motion for Extension of Time to File Motion for Rehearing (Opposed) is
hereby GRANTED. The Relator’s Motion for Rehearing is due by January 6, 2020.

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



       It is so ORDERED on December 6, 2019.

                                                          PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ
             Clerk of Court